                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ANTHONY M. GREER,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
           v.                                      )          No. 4:19-CV-1213 JAR
                                                   )
 BILL BOWYER, et al.,                              )
                                                   )
                 Defendants~                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Anthony M. Greer, an inmate at

the Farmington Correctional Center ("FCC"), for leave to commence this civil action without

prepayment of the required filing fee. Having reviewed the motion and the financial information

submitted in support, the Court has determined to grant the motion, and assess an initial partial

filing fee of $4.17. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below,

the Court will give plaintiff the opportunity to file an amended complaint.

                                     Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informapauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account.              28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account
                                                                          I
                                                                                statement showing

an average monthly deposit of $20.83. The Court will therefore assess an initial partial filing fee

of $4.17, which is twenty percent of plaintiffs average monthly deposits.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted ifit does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,.

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2_015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts
                                                  2
                       which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

                       (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

                       F. 3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

                       who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                                   Background

                               On May 3, 2019, six prisoners confined at the         FCC~   including plaintiff herein, filed a

                       lawsuit pursuant to 42 U.S.C. § 1983, naming 7 defendants. See Faircloth v. Bowyer, 4:19-CV-

                       1188-RLW, ECF No. 1 (E.D. Mo. May 3, 2019). They each filed separate motions for· leave to

                       proceed in forma pauperis. Because the Court          ~oes   not allow prisoners to join together and

                       proceed in forma pauperis in a single lawsuit, the Court severed the plaintiffs and opened new

                       cases for each one, using the complaint filed in the originating action. See ECF No. 2.

                                                                 The Complaint

                               The complaint alleges that the constitutional rights of the six prisoners are being violated

                       because, in a particular dining area, they are being subjected to unsanitary conditions that threaten

                       their health. More specifically, the complaint alleges the presence of black mold, insect infestation,

                       the lack of proper cleaning chemicals, and improper sanitization practices. It also alleges that each

                       named defendant is responsible for the dining area and/or the facility as a whole, and is responsible

                       for the welfare of all inmates. Attached to the complaint are various declarations and grievance

                       filings from many of the six prisoners. One declaration, signed by plaintiff Greer, alleges an Eighth

                       Amendment deliberate indifference claim regarding breathing problems - a medical problem that

                       is not mentioned in the complaint. See ECF No. 1-3.




                                                                         3


...___   _____ - - -   -----~-     -----
                                                                Discussion

                            This action is subject to dismissal. First, the complaint asserts claims on behalf of people

                other than plaintiff. While federal law authorizes plaintiff to plead and conduct his own case

                personally, see 28 U.S.C. § 1654, he lacks standing to bring claims on behalf of others. Instead,

                plaintiff is required to allege facts showing how he personally was subjected to conditions that

                posed a substantial risk of serious harm to his health or safety, and/or facts showing a deliberate

                indifference to his serious medical condition, and explain _how he was harmed. Additionally,

                plaintiff does not allege, nor is it apparent, that he is a licensed attorney. Only a licensed attorney

                may represent another person's interests in federal court. See Lewis v. Lene-Smith Mfg. Co., 784

                F.2d 829, 830 (7th Cir. 1986) (a person who is not licensed to prac;tice law may not represent

               another person in federal court).

                            Finally, the complaint fails to adequately allege facts showing how each named defendant

               was personally aware of and disregarded a substantial risk to plaintiffs health or safety. "Liability

               under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights."

               Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990), see also Martin v. Sargent, 780 F.2d

               1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege

               defendant was personally involved in or directly responsible for incidents that injured plaintiff).

               Plaintiff cannot hold the defendants liable simply because they held supervisory or adlninistrative

               positions. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (claims sounding in respondeat

               superior are not cognizable under§ 1983).

                            The Court will give plaintiff the opportunity to file an amended complaint to set forth his

               own claims for relief. Plaintiff is advised that the amended complaint will replace the original.

               E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F .3d 922, 928 (8th Cir.



                                                                     4


-   ----- ------- -   ---    ----   -   -   -   -------------- - - - -
                     2005). Plaintiff must submit the amended complaint on a court-provided form, and he must

                     comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

                     plaintiff to set forth a short and plain statement of the claim showing entitlement to relief, and it

                     also requires that each averment be simple, concise and direct. Rule 10 requires plaintiff to state

                     his claims in separately numbered paragraphs, each limited as far as practicable to a single set of

                     circumstances. Plaintiff must type, or very neatly print, the amended complaint.

                                    In the "Caption" section of the amended complaint, .Plaintiff must state the first and last

                     name, to the extent he knows it, of the defendant or defendants he wants to sue. Plaintiff should

                     also indicate whether he intends to sue the defendant in his or her individual capacity, official

                     capacity, or both. 1 Plaintiff should avoid naming anyone as· a defendant unless that person is

                     directly related to his claim.

                                    In the "Statement of Claim" section, plaintiff should begin by writing the defendant's

                     name. In separate, numbered paragraphs under that name, plaintiff should write the· specific facts

                     supporting his claim or claims against the defendant. If plaintiff is suing more than one defendant,

                     he should proceed in the same manner with each one, separately writing each individual

                     defendant's name and, under that name, in numbered paragraphs, the factual allegations supporting

                     his claim or claims against that defendant. Plaintiff should only include claims that arise out of

                     the same transaction or occurrence, or simply put, claims that are related to each other. See Fed.

                     R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many

                     claims as he has against him or her. See Fed. R. Civ. P. 18(a). Plaintiffs failure to make specific

                     factual allegations against any defendant will result in that defendant's dismissal.

                                    Accordingly,



                            1
                                The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                                                      5



- -   -------   ---------   - - -------      ---------~-------------
       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [ECF

No. 3] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $4.17 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a blank copy

of the Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days of the date of this Order.

       Plaintiff's failure to timely comply with this Order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this   ~ay of July, 2019.




                                                  6
